USCA11 Case: 20-12498    Date Filed: 09/30/2021   Page: 1 of 2



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12498
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:19-cr-00540-JSM-AAS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MICHAEL PRIME,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (September 30, 2021)

Before JORDAN, BRANCH, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12498       Date Filed: 09/30/2021    Page: 2 of 2



      Rosemary Cakmis, counsel for Michael Prime in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the appeal

is correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Prime’s

convictions and sentences are AFFIRMED.




                                          2